153 S.E.2d 469 (1967)
269 N.C. 739
STATE
v.
Bobby ROSS.
No. 166.
Supreme Court of North Carolina.
March 29, 1967.
*471 Atty. Gen. Bruton and Staff Atty. Andrew A. Vanore, Jr., Raleigh, for the State.
C. B. Cash, Jr., Shelby, for defendant appellant.
LAKE, Justice.
There was no error in the denial of the defendant's challenge to the array and motion to dismiss the special venire. The burden was upon the defendant to show the discriminatory exclusion of Negroes from the jury list, which he alleges as the basis for his motion and challenge. State v. Corl, 250 N.C. 258, 108 S.E.2d 615. This he failed to do. On the contrary, his evidence is to the effect that there was no such discrimination. The Supreme Court of the United States has held that to select *472 a jury panel from a list composed of persons whose names appear on the county tax lists, without discrimination as to race, does not violate the Fourteenth Amendment to the Constitution of the United States. Brown v. Allen, 344 U.S. 443, 73 S.Ct. 397, 97 L.Ed. 469. In addition, the evidence offered by the defendant shows that the county officials, by inquiries to school principals and police officers, and by use of telephone and city directories, sought to obtain the names of Negro residents of the county whose names were not included upon the tax books. Furthermore, the record does not disclose the racial composition of the jury by which the defendant was tried.
There was no error in overruling the defendant's objection to the introduction in evidence of the trousers taken from the defendant while he was in custody. These trousers were not obtained by a search of his mother's residence. They were selected and put on by the defendant when the officers aroused him from the couch and told him to get dressed. After he was placed under arrest and given other clothes to wear, these trousers were taken and examined for blood stains. It is not an unlawful search or seizure for officers to take from the person under arrest and to examine an article of clothing worn by him. See: 47 Am.Jur., Searches and Seizures, § 53; 5 Am.Jur.2d Arrest, § 73; 6 C.J.S. Arrest § 18. It is not error, nothing else appearing, to admit in evidence, over objection, testimony as to the condition or contents of such garments discovered by such examination or to admit in evidence the garment itself.
The defendant is, however, entitled to a new trial because of the admission in evidence, over his objection, of testimony by the police officer concerning the alleged statement by the defendant as to his ownership of the hat found on the floor of the Patterson residence following the flight of the intruder. The testimony that the defendant, upon being shown the hat, stated it was his was obviously prejudicial since it tended to identify the defendant with the intruder and thus to incriminate him.
In Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, the Supreme Court of the United States said:
"To summarize, we hold that when an individual is taken into custody or otherwise deprived of his freedom by the authorities in any significant way and is subjected to questioning, the privilege against self-incrimination is jeopardized. Procedural safeguards must be employed to protect the privilege, and unless other fully effective means are adopted to notify the person of his right of silence and to assure that the exercise of the right will be scrupulously honored, the following measures are required. He must be warned prior to any questioning that he has the right to remain silent, that anything he says can be used against him in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any questioning if he so desires. Opportunity to exercise these rights must be afforded to him throughout the interrogation. After such warnings have been given, and such opportunity afforded him, the individual may knowingly and intelligently waive these rights and agree to answer questions or make a statement. But unless and until such warnings and waiver are demonstrated by the prosecution at trial, no evidence obtained as a result of interrogation can be used against him." (Emphasis added.)
The record does not disclose that prior to the making of this incriminating statement the defendant was advised of his right to remain silent. In State v. Gray, 268 N.C. 69, 150 S.E.2d 1, we said:
"When the State proposes to offer in evidence the defendant's confession or admission, and the defendant objects, the proper procedure is for the trial judge *473 to excuse the jury and, in its absence, hear the evidence, both that of the State and that of the defendant, upon the question of the voluntariness of the statement. In the light of such evidence and of his observation of the demeanor of the witnesses, the judge must resolve the question of whether the defendant, if he made the statement, made it voluntarily and with understanding. [Citations omitted.] The trial judge should make findings of fact with reference to this question and incorporate those findings in the record."
The record discloses that when the officer-witness was asked by the solicitor what statement, if any, the defendant made to him with reference to the hat, the defendant objected and requested to be heard. The objection was overruled without any hearing of the defendant or any inquiry into the voluntariness of the confession or into the advice, if any, given him concerning his right to remain silent.
New trial.